DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claims 2, 11, & 17 are objected to because of the following informalities:  In the phrase ‘said engagement mechanism is secured to a width of the tendon’ this wording can be interpreted as including the tendon a component of the invention. The phrase should read as ‘said engagement mechanism is configured to be secured to a width of the tendon’.  Appropriate correction is required.

Claim Interpretation
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) are: 
‘engagement mechanism configured to’ in claim 1.
‘tensioning mechanism adapted to’ in claim 1.
‘operator activated handle adapted to’ in claim 5.
‘operator activated push button adapted to’ in claim 6.
‘operator activated handle adapted to’ in claim 13.
‘operator activated button adapted to’ in claim 18.
Because this/these claim limitation(s) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, they are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.


Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed 
invention.

Claim(s) 1-5 and 10-17 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by US 5980473 (Korakianitis).

Regarding Claim 1, Korakianitis discloses a tendon stretching mechanism comprising (Fig. 1 apparatus – 20; Column 3, Paragraph 1): a) an engagement mechanism configured to be secured to a tendon, said engagement mechanism having multiple sutures extending from the tendon and exiting through an incision (Fig. 5c suture – S; Column 4, Paragraph 3); and, b) a tensioning mechanism grasping the multiple sutures external to the body (Fig. 2 spool – 52; Column 3, Paragraph 4), said tensioning mechanism adapted to selectively pull, as defined by a user over an extended period of time, the multiple sutures (Fig. 6 tool – 102; Column 5, Paragraph 2).
Regarding Claim 2, Korakianitis discloses the tendon stretching mechanism according to claim 1, wherein said engagement mechanism is secured to a width of the tendon (Fig. 1 apparatus – 20; Column 3, Paragraph 1).
Regarding Claim 3, Korakianitis discloses the tendon stretching mechanism according to claim 2, further including a base unit supporting the tensioning mechanism (Fig. 2 base – 22; Column 3, Paragraph 1), said base unit having a hole through which the multiple sutures extend to the tensioning mechanism (Fig. 6 tool – 102; Column 3, Paragraph 1).
Regarding Claim 4, Korakianitis discloses the tendon stretching mechanism according to claim 3, wherein the base unit includes at least one cushion interposed between the base unit and skin of the patient (Fig. 2 felt pad – 24; Column 3, Paragraph 1).
Regarding Claim 5, Korakianitis discloses the tendon stretching mechanism according to claim 4, wherein the tensioning mechanism includes an operator activated handle adapted to adjust tension being applied by the tensioning mechanism against the multiple sutures (Fig. 6 tool – 102; Column 3, Paragraph 1).
Regarding Claim 10, Korakianitis discloses a tendon stretching mechanism comprising (Fig. 1 apparatus – 20; Column 3, Paragraph 1): a) multiple sutures secured to a tendon at a first end, a second end of the multiple sutures extending through an incision from a patient's body (Fig. 5c suture – S; Column 4 – Paragraph 3); and, b) a patient operated tensioning mechanism secured to the second end of the multiple sutures (Fig. 7 Spool 52 – Column 4, Paragraph 2), said patient operated tensioning mechanism selectively applying a pull on the second end of the multiple sutures (Fig. 6 slots 100a-b; Column 5, Paragraph 1).
Regarding Claim 11, Korakianitis discloses the tendon stretching mechanism according to claim 10, wherein the first ends of the multiple sutures extend the width of the tendon (Fig. 6 suture – S; Column 4, Paragraph 4).
Regarding Claim 12, Korakianitis discloses the tendon stretching mechanism according to claim 11, further including: a) a base unit supporting the tensioning mechanism (Fig. 2 base – 22; Column 3, Paragraph 1), said base unit having a hole therein through which the second end of the multiple sutures extend to the tensioning mechanism (Fig. 2 holes – 30a-b; Column 3, Paragraph 2); and, b) a cushion interposed between the base unit and skin of the patient (Fig. 2 felt pad – 24; Column 3, Paragraph 1).
Regarding Claim 13, Korakianitis discloses the tendon stretching mechanism according to claim 10 (Fig. 6 spool – 52; Column 5, Paragraph 2), a) wherein the patient operated tensioning mechanism includes an operator activated handle adapted to adjust tension along the multiple sutures (Fig. 6 tool – 102; Column 5, Paragraph 2); and being applied by the tensioning mechanism against the multiple sutures (Fig. 6 handle – 108; Column 5, Paragraph 2); and, b) a limiting mechanism contained within the patient operated tensioning mechanism configured to maintain tension of the multiple sutures below a selected level (Column 5, Paragraph 3).
Regarding Claim 14, Korakianitis discloses the tendon stretching mechanism according to claim 13, wherein the selected level is five pounds (Column 5, Paragraph 4).
Regarding Claim 16, Korakianitis discloses a tendon stretching mechanism comprising (Fig. 1 apparatus – 20; Column 3, Paragraph 1):a) multiple sutures, a first end of the multiple sutures secured to a tendon, a second end of the multiple sutures extending through an incision from a patient's body (Fig. 5c suture – S; Column 4, Paragraph 3); b) a base unit positioned on the skin of the patient around the incision, said base unit having multiple cushions interposed between the base unit and the skin of the patient (Fig. 2 felt pad – 24; Column 3, Paragraph 1); c) a tensioning mechanism mounted on the base unit and secured to the second end of the multiple sutures, said tensioning mechanism applying a selected pull on the multiple sutures (Fig. 2 spool – 52; Column 3, Paragraph 4).
Regarding Claim 17, Korakianitis discloses the tendon stretching mechanism according to claim 16, wherein the first ends of the multiple sutures extend the width of the tendon (Fig. 6 suture – S; Column 4, Paragraph 4).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 6-8, 18, & 20 are rejected under 35 U.S.C. 103 as being unpatentable over US 5980473 (Korakianitis) in view of US 10251451 (Converse).
Regarding claim 6, Korakianitis discloses the tendon stretching mechanism of claim 4. However, Korakianitis fails to disclose that said mechanism is a push button adapted to adjust tension. 
Converse teaches, in a field related to adjusting tension, that with a push of a button a closure system may turn a spool, causing lengths of suture to tighten (Converse; Fig. 3 reel assembly – 100; Column 8, Paragraph 2).
Thus, it would have been obvious to one skilled in the art before the effective file date of the claimed invention to modify Korakianitis in view of Converse in order to have a mechanism operated by a push button to loosen the sutures. The benefit of this modification would be that it allows for adjustment of the tension on the suture quickly so that a tool, as described in Korakianitis, is not needed while keeping the overall design simple and easy to understand.

Regarding claims 7, Korakianitis (as modified) teaches the device of claim 6. Korakianitis (as modified) further teaches the tendon stretching mechanism according to claim 6, wherein the tensioning mechanism includes a limiting mechanism adapted to maintain a tension of the multiple sutures below a selected level (Korakianitis; Column 5, Paragraph 3).

Regarding claims 8, Korakianitis (as modified) teaches the device of claim 6. Korakianitis (as modified) further teaches the tendon stretching mechanism according to claim 7, wherein the selected level is five pounds (Korakianitis; Column 5, Paragraph 4).

Regarding claim 18, Korakianitis discloses the tendon stretching mechanism of claim 17. However, Korakianitis fails to disclose that said mechanism is a push button adapted to adjust tension. Converse teaches, in a field related to adjusting tension, that with a push of a button a closure system may turn a spool, causing lengths of suture to tighten (Converse; Fig. 3 reel assembly – 100; Column 8, Paragraph 2). Korakianitis (as modified) teaches a limiting mechanism contained within the patient operated tension mechanism (Korakianitis; Column 5, Paragraph 3).
Thus, it would have been obvious to one skilled in the art before the effective file date of the claimed invention to modify Korakianitis in view of Converse in order to have a mechanism operated by a push button to loosen the sutures. The benefit of this modification would be that it allows for adjustment of the tension on the suture quickly so that a tool, as described in Korakianitis, is not needed while keeping the overall design simple and easy to understand.

Regarding claims 20, Korakianitis discloses a mechanism to maintain pull level of claim 18. However, Korakianitis fails to disclose that said mechanism is maintains the selected pull automatically. Converse teaches, in a field related to adjusting tension, that a locking mechanism can be used to keep a disc in its current position until such a time that an operator wishes to release it (Converse; Fig. 6F pawl disc – 606; Column 17, Paragraph 2).
Thus, it would have been obvious to one skilled in the art before the effective file date of the claimed invention to modify Korakianitis in view of Converse in order to have a locking mechanism to keep the suture at a specific amount of tension.

Claims 9, 15, & 19 are rejected under 35 U.S.C. 103 as being unpatentable over US 5980473 (Korakianitis) in view of US 20140276092 (Tenney).
Regarding claims 9, 15, & 19, Korakianitis discloses a tendon stretching mechanism. However, Korakianitis fails to disclose that said mechanism includes an audible indicator when the selected level has been reached. 
Tenney teaches, in the same field of measuring tension on a patient’s body, that an indicator can be triggered when a certain level of tension is reached (Tenney; Paragraph [004]). Korakianitis does not teach any indicator and instead relies on a torsion spring selected depending on the tendon(s) being stretched to limit the force (Korakianitis; Column 5, Paragraph 4).
Thus, it would be obvious to one skilled in the art before the effective file date of the claimed invention to modify Korakianitis in view of Tenney in order to have an audible indicator activate when a selected level of tension. This is because an audible indicator is not as subjective as the resistance put up by the spring.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. US 6547778 (Sklar) a ligament strand tensor. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WILLIAM GARRY ROARK whose telephone number is (571)272-8051. The examiner can normally be reached 8:30 am - 6:00 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Christopher Templeton can be reached on (571)270-1477. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/WILLIAM GARRY ROARK/Examiner, Art Unit 4177                                                                                                                                                                                                        
/Jennifer Dieterle/Supervisory Patent Examiner, Art Unit 3774